Citation Nr: 1435491	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12 16-894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether the May 1994 reduction in the evaluation for compression fracture of T-7 from 10 percent to 0 percent was proper.

2. Entitlement to a rating for compression fracture of T-7 in excess of 10 percent between March 11, 2011 and October 26, 2011.

3. Entitlement to a rating for compression fracture of T-7 in excess of 20 percent from October 26, 2011.

4. Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, to include as secondary to service-connected compression fracture of T-7.


REPRESENTATION

Veteran represented by:	Michael Woods, Attorney

ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The May 2011 rating decision increased the Veteran's service-connected compression fracture of T-7 from 0 percent to 10 percent.  The December 2011 rating decision denied service connection for depression and anxiety.  The Veteran filed his notice of disagreement (NOD) in March 2012 for the 10 percent disability rating assigned in the May 2011 rating decision.  He also filed an NOD in June 2012 for the issues of service connection for depression and anxiety.  The RO issued a statement of the case (SOC) in September 2012 for the issue of service connection for depression and anxiety.  In October 2012, the RO issued an SOC for the issue of the increased rating for the Veteran's compression fracture of T-7.  The Veteran perfected his appeal to the Board.  

Recharacterization of an Issue on Appeal

The Board notes that the Veteran originally filed a claim of entitlement to service connection for depression and anxiety.  However, the appeal is broadened from the Veteran's original claim to include entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, to include as secondary to service-connected compression fracture of T-7.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board also acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to a service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected compression fracture of T-7 rendered him unemployable.  On the contrary, the record indicates that the Veteran is still working in the food industry.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board notes that in a June 2013 rating decision, the RO decreased the evaluation of the Veteran's service-connected fracture of T-7 to 10 percent effective September 1, 2013.  However, the Veteran has not filed an NOD yet.  As such, this issue is not before the Board.  

The Board further notes that, in addition to the paper claims file, there are electronic (Virtual VA and VBMS) files associated with the Veteran's claims.  While the VBMS includes documents already associated with the paper claims file, any future review of this Veteran's file should take into consideration the documents in the Virtual VA.

The issue of whether a reduction in the evaluation for compression fracture of T-7 from 10 percent to 0 percent was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. For the time period between March 11, 2011 and October 26, 2011, the Veteran's compression fracture of T-7 was manifested by forward flexion greater than 60 degrees, with no additional functional limitations, including no additional loss of range of motion, and no incapacitating episodes.  

2. For the time period since October 26, 2011, the Veteran's compression fracture of T-7 was manifested by muscle spasm or guarding severe enough to result in an abnormal contour such as scoliosis, but no ankylosis.

3. The medical evidence does not show that the Veteran has a diagnosis of an acquired psychiatric disorder, to include depression and anxiety.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating greater than 10 percent for service-connected compression fracture of T-7 for the time period between March 11, 2011 and October 26, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5235-43 (2013).

2. The criteria for entitlement to a rating greater than 20 percent for service-connected compression fracture of T-7 since October 26, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5235-43 (2013).
 
3. The criteria for service connection for an acquired psychiatric disorder, to include depression and anxiety, to include as secondary to service-connected compression fracture of T-7, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The RO sent a letter to the Veteran in March 2011, which provided information on the evidence needed to support an increased evaluation.  Furthermore, the RO sent another letter, in November 2011, which provided information as to what evidence was required to substantiate a claim for service connection, to include on a secondary basis, and what evidence was required for an increased rating claim.  The letter also stated what responsibilities the VA and Veteran each had with regard to developing such claims.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, the duty to notify is satisfied.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA and VBMS folders as well as the paper file.  The claims file contains the Veteran's STRs, as well as post-service reports of VA treatment and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

With regard to the issue of increased rating for the compression fracture of T-7, the Veteran was afforded two VA examinations of the spine, in April 2011 and August 2012.  The Board concludes that these examinations are adequate because they were based upon consideration of the Veteran's claims file, pertinent medical history, and his lay assertions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, with regard to the issue of an acquired psychiatric disorder, to include depression and anxiety, the Veteran was afforded a VA mental disorders examination in February 2013.  The Board also finds this examination adequate because it was based upon consideration of the Veteran's claims file, pertinent medical history, and his lay assertions, and described the findings in sufficient detail to allow the Board to make a fully informed determination.  Id.   

Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

In July 1990, the RO granted service connection for compression fracture of T-7; a 10 percent evaluation was assigned effective from May 24, 1990.  Subsequently, the RO first reduced the rating to zero percent, and increased it back to 10 percent in a May 2011 rating decision, effective March 11, 2011.  Later, in an October 2012 rating decision, the RO increased the Veteran's disability rating for compression fracture of T-7 to 20 percent, effective October 26, 2011, on the basis that the Veteran had scoliosis. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the matters on appeal and what the evidence in the claims file shows, or fails to show, with respect to that matter.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

VA regulations define disability of the musculoskeletal system primarily as "the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  38 C.F.R. § 4.40.  To that end, section 4.40 provides:

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

With regard to disorders of the joints, applicable regulations provide that "the factors of disability reside in reductions of their normal excursion of movements in different planes."  38 C.F.R. § 4.45.  To that end, the regulations provide that, when rating disabilities of the joints, inquiry will be directed to considerations such as:

(a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).
(b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle injury, disease, or injury of peripheral nerves, divided or lengthened tendons, etc.).
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity or atrophy of disuse.

Id. 

The regulations further provide that instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are also to be considered. Id.  § 4.45(f); see also 38 C.F.R. § 4.59 ("The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).
In the present case, the Veteran's compression fracture T-7 has been evaluated under Diagnostic Code 5235.  Generally, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides, in pertinent part, a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  Id., DCs 5235-5242.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2) (See also Plate V).

Each range of motion measurement should be rounded to the nearest five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5). 

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Formula (effective September 26, 2003) provides a 20 percent rating with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

A. Between March 11, 2011 and October 26, 2011

Based on the evidence, the Board concludes that for the period between March 11, 2011 and October 26, 2011, a rating in excess of 10 percent for the Veteran's service-connected compression fracture of T-7 is not warranted.  
During an April 2011 VA spine examination, the Veteran stated that most of the pain seemed to be at the thoracolumbar junction.  He said that his pain was moderate, between a 3 and a 4 on a scale of 10.  He also noted that prolonged standing over several hours at work and any repetitive bending and lifting increased his back pain.  The Veteran denied any new injuries to his back since his military service, and also denied any urinary or bowel complaints.  He further denied any lower extremity radicular complaints.  

During the examination, the thoracolumbar posture and gait were reported to be normal; there was no erythema, spasm, atrophy, or guarding.  The examiner noted that the forward flexion of the thoracolumbar spine was 0 to 70 degrees, with "pain noted between 30 and 70 degrees."   The extension was noted to be from 0 to 18 degrees, with pain throughout.  Left side bending was 0 to 20 degrees, right side bending was 0 to 20 degrees, left and right rotations were 0 to 20 degrees.  The straight leg test was negative, with no radicular pain below the knee bilaterally.  Although there was objective evidence of pain or painful motion, there were no additional functional limitations, including no additional loss of range of motion, weakness, and excessive fatigability.  The x-ray report of the spine showed mild anterior wedge compression deformity of T-7.  

In light of the findings in the April 2011 examination, the Board concludes that for the period between March 11, 2011 and October 26, 2011, the Veteran's compression fracture of T-7 more closely approximates a 10 percent disability rating because the forward flexion of the thoracolumbar spine was greater than 60 degrees, and no abnormal gait or spinal contour was noted.  Because the forward flexion was noted as being 70, which is more than 60 degrees, a rating of 20 percent for the period between March 11, 2011 and October 26, 2011 is not warranted.  Likewise, because the Veteran has a forward flexion of more than 30 degrees, and he does not have ankylosis, a 40 percent rating is not warranted.  Finally, a 50 percent or a 100 percent rating is not warranted because the Veteran does not have unfavorable ankylosis.

The Board adds that there is no evidence suggesting that the Veteran suffered from any incapacitating episodes that required bed rest.  As such, no separate IVDS rating is warranted.    

In regard to DeLuca, as noted before, the examiner noted that there were no additional functional limitations, including no additional loss of range of motion, during flare ups or secondary to repetitive use of the joint.  Therefore, the Veteran's complaints of pain are accounted for under the current ratings as it is the intent of the schedule to recognize painful motion with joint or periarticular pathology as productive of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012); Burton v. Shinseki, 25 Vet. App. 1 (2011).  Therefore, the Board finds that the assigned 10 percent disability rating for this period is appropriate.

B. After October 26, 2011

As stated previously, the RO increased the Veteran's back disability to 20 percent effective October 26, 2011, based on the fact that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis.  In light of the evidence on file, the Board concludes that for the period since October 26, 2011, the Veteran's disability does not approximate a disability rating in excess of 20 percent.

During an August 2012 VA spine examination, the Veteran stated that flare ups impacted the function of his thoracolumbar spine.  He added that the flare ups happen about twice a week and make the movement of the upper back more painful.  The examiner noted the following ranges of motion: forward flexion was to 90 degrees or greater, with no objective evidence of painful motion; extension was to 30 degrees or more, with pain starting at 25 degrees; right lateral flexion was to 25 degrees, with pain at 25 degrees; left lateral flexion was to 25 degrees, with pain beginning at 25 degrees; right lateral rotation was to 30 degrees or greater, and left lateral rotation was to 30 degrees or greater.  

After repetitive use testing, the examiner noted the following ranges of motion: forward flexion was to 85 degrees; extension was to 20 degrees; right lateral flexion was to 20 degrees; left lateral flexion was to 20 degrees; right and left lateral rotations were to 30 degrees or greater.  Furthermore, the examiner noted that the Veteran had additional limitation in range of motion following repetitive use, and that he had functional loss or functional impairment of the thoracolumbar spine.  Additionally, the examiner noted that the Veteran had less movement than normal, pain on movement, swelling, deformity, left scapular bulging, uneven shoulder blades, and scoliosis.  The examiner also stated that the Veteran had abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  In the same examination, however, the examiner also noted that the Veteran had guarding and/or muscle spasm, but this did not result in abnormal gait or spinal contour.  The Veteran was not noted to have muscle atrophy, and there was no radiculopathy.  The examiner noted that the Veteran did not need any assistive devices.  He also added that as the Veteran was getting older, the functional limitations and the pain in the left upper back regions have become greater, and his agility requiring fast paced food processing job has become increasingly challenging.    

In a January 2013 addendum, the examiner stated that the Veteran's scoliosis was not caused or aggravated by his service-connected compression fracture of T-7.  The examiner further noted that the Veteran "most likely has congenital scoliosis and it usually manifests before adolescence ...."  

The Board does not find the addendum opinion with regard to the issue of scoliosis convincing for two reasons.  First, the Veteran's enlistment examination report of August 1989 shows normal spine, without any reference to congenital scoliosis.  Second, no scoliosis was noted in the Veteran's VA spine examination of April 2011.  Also, in a prior, February 1994 VA examination, the examiner did not report any abnormalities except the compression fracture of T-7.  As such, had the Veteran had congenital scoliosis that would have manifested itself before adolescence, this would have been noted in the entrance and separation examinations, and in the February 1994 and the April 2011 VA examinations.  Therefore, the Board gives more probative value to the opinion of the examiner in the August 2012 examination, which concluded that the Veteran had scoliosis.
In light of the evidence in the August 2012 examination, the Board conclude that a disability rating in excess of 20 percent for the Veteran's thoracolumbar spine is not warranted.  This is because the Veteran is noted to have muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, but no ankylosis.  A higher rating of 40 percent is not warranted because the Veteran has a forward flexion of more than 30 degrees and he does not have ankylosis.  Also, because he does not have unfavorable ankylosis, a rating of 50 percent or 100 percent is not warranted.  

While the examiner reported functional impairment and/or additional limitation of motion of the spine as manifested by less movement than normal, swelling, deformity, scoliosis, and pain on movement, the Board notes that the Veteran's complaints of pain, and the scoliosis, are accounted for under the current rating.  See DeLuca, supra.

Therefore, there is no basis to afford the Veteran a disability rating in excess of 20 percent, and thus, his claim must be denied.  The Board further notes that a separate rating for IVDS is not warranted either because even though the August 2012 examiner stated that the Veteran had IVDS, he did not have any incapacitating episodes over the past 12 months.  

The Board notes that in assessing the severity of the Veteran's disabilities under consideration, it has considered the Veteran's reported symptoms and assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating under the applicable DCs herein are the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings for the Veteran's back disability during the pertinent appeal periods. 
   
The above determinations are based upon application of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point since the award of service connection, the Veteran's compression fracture of T-7 has reflected so exceptional or so unusual a picture as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013).
 
There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's compression fracture of T-7 at all times pertinent to this appeal because the rating criteria reasonably describe his level of impairment.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As a result, further inquiry into extraschedular consideration is moot.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.


III. Service Connection

The Veteran claims entitlement to service connection for depression and anxiety, secondary to his service-connected compression fracture of T-7.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, in light of the evidence in the claims file, the Board concludes that the Veteran's claim for an acquired psychiatric disorder to include depression and anxiety, to include as secondary to service-connected compression fracture of T-7, must fail because the Veteran does not have a current acquired psychiatric disability.  

The Veteran's STRs do not show any complaints of a psychiatric disorder.  Furthermore, both the induction and the separation examinations show the Veteran's mental condition as normal.  Finally, the February 2013 VA examination shows no diagnosis of a mental disorder.  As a result, because the existence of a current disability is the first requirement for service connection under 38 C.F.R. § 3.303(a), to include on a secondary basis under 3.310(a), and because the Veteran does not have a diagnosis of an acquired psychiatric disorder, service connection for an acquired psychiatric disorder, to include depression and anxiety, to include as secondary to service-connected compression fracture of T-7, is not warranted.      


ORDER

A rating in excess of 10 percent for service-connected compression fracture of T-7 for the time period between March 11, 2011 and October 26, 2011 is denied.

A rating in excess of 20 percent for service-connected compression fracture of T-7 from October 26, 2011, is denied.

Service connection for an acquired psychiatric disorder to include depression and anxiety, to include as secondary to service-connected compression fracture of T-7, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In a July 1990 rating decision, the RO granted service connection for the Veteran's compression fracture at T-7 at 10 percent.  In a later rating decision, dated May 1994, the RO reduced the Veteran's rating from 10 percent to zero.  In May 1994, the Veteran filed a timely NOD to this reduction.  However, the RO failed to provide the Veteran with an SOC.  As a result, the Board is required to remand this issue.   See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC on the issue of whether a reduction in the evaluation for compression fracture of T-7 from 10 percent to 0 percent was proper.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue. Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


